Citation Nr: 1200968	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-22 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as pneumonia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  

In August 2009 and April 2011, the Board remanded the claim for further development.  In August 2009, the Board remanded to obtain a VA examination, which was conducted in November 2009.  In April 2011, the Board remanded to attempt to obtain any additional clinical records from the Veteran's reported hospitalization for pneumonia in November 1950.  A July 2011 formal finding of unavailability documented the efforts to locate any such records, which were not located.  Additionally, another VA examination was obtained in May 2011.  As will be discussed below, both VA examinations are adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The record reflects that in October 2011, the Veteran submitted additional evidence that had not been reviewed by the RO.  However, the Board observes that the additional information is duplicative of evidence already of record and accordingly, a remand or waiver is not necessary.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A respiratory disability has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A respiratory disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In April 2011, the Board remanded to attempt to obtain in-service clinical records that the Veteran identified.  The Veteran reported that he was hospitalized for pneumonia in November 1950.  In June 2011, the National Personnel Records Center (NPRC) responded that there were no clinical records located at the two airbases the Veteran identified.  A July 2011 formal finding of unavailability documents VA's attempts to locate these records.  The October 2011 supplemental statement of the case (SSOC) informed the Veteran that the NPRC could not locate the hospitalization records.  The Veteran demonstrated actual knowledge of VA's inability to locate these identified records in an October 2011 response wherein he stated that the RO indicated it was unable to locate his hospitalization records.  Further, the Veteran submitted copies of his service treatment records, which were already of record, that he stated were recorded at the time of his hospitalization in England.  The Board also notes that there is no indication that any service treatment records were lost or destroyed as the Veteran's service treatment records date from 1949 to 1953.  Thus, it appears that VA has made reasonable efforts to obtain any additional clinical records pertaining to the Veteran's hospitalization, the Veteran is aware that no additional records were located, and he has submitted any pertinent records in his possession.  38 C.F.R. § 3.159(c)(2), (e).

VA examinations were obtained in November 2009 and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2008 SOC (statement of the case) and May 2009, January 2010, and October 2011 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability.

In his February 2007 claim, the Veteran contended that he had pneumonia twice during service.  In a February 2007 statement, the Veteran reported that during his service he performed maintenance outside and had pneumonia in both lungs.  He stated that he had pneumonia four times in the past three years and bronchial pneumonia several times as well as chronic bronchitis.  Later in his December 2007 notice of disagreement (NOD), the Veteran added that he had a history of pneumonia throughout his life and was treated for pneumonia in 1953.  In June 2009, the Veteran reported that he was treated and hospitalized for pneumonia in 1950.  In a March 2011 statement, the Veteran related his current chronic obstructive pulmonary disease (COPD) to weather and chemical exposure during service.  

The Board observes that the Veteran's service treatment records are absent for findings of pneumonia.  On November 7, 1950, the Veteran complained of pain in the chest occurring at night starting one year earlier.  He was prescribed phenobarb.  A chest x-ray was clear.  On November 9, 1950, he was admitted for dental treatment.  The Veteran was treated in April 1951 for acute bilateral tonsillitis.  In April 1952, the Veteran was again hospitalized for five days for acute bilateral tonsillitis.  The December 1952 separation examination found the lungs and chest normal on clinical evaluation.  Importantly, in the notes section, it was indicated that the Veteran had chronic colds and that nervousness with depression and excessive worry were probably contributing or the cause of organic manifestations of vague shortness of breath, pain and pressure in the chest, pounding heart, trouble sleeping, dizziness, and fainting spells.  

Shortly after his separation from service, the Veteran was hospitalized at VA from February to March 1953 for 33 days.  The Veteran presented with complaints of vomiting, hematemesis, and pain in the epigastrium.  It was noted that the Veteran smoked heavily and has had tonsillitis about twice a year.  There was no mention of pneumonia.  X-ray of the chest showed a normal chest.  Consultation with ENT service reported a diagnosis of suspicion of a physical type of allergy, probably some inhalant.  The physician also suggested an uvelectomy as the uvula was quite long, and was thought to be responsible for coughs and throat irritation.  The diagnosis was probable duodenal ulcer.  

Shortly thereafter, the Veteran had a VA examination in July 1953.  His respiratory system was found to be normal.  There were no complaints of pneumonia.  Also in July 1953, a photoroentgen of the chest was essentially negative.  There were a few calcific deposits in the left apex and left hilum that were probably old calcified primary infection tuberculosis, but no evidence of active parenchymatous pathology was visualized.  In summary, there was no evidence of active parenchymatous pathology in either lung.  

As reflected above, there was no showing of pneumonia during the Veteran's service or shortly after his separation.  The Board acknowledges the Veteran's statements that he was treated during service for pneumonia.  In his June 2009 statement, the Veteran stated that he was seen by the 60th Medical Group in England on November 7, 1950.  He reported that on November 9, 1950 he was admitted to the hospital and was still there when they took an x-ray on November 20, 1950.  The Veteran stated that he felt that the doctors would not have kept him in the hospital for eleven days for tonsillitis, but they would have for pneumonia.  The Veteran added that "if the regional office had obtain my medical records from when I was admitted to the hospital they would have been able to see that I was admitted for pneumonia and not for tonsillitis."

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he has hospitalized and was given a diagnosis of pneumonia.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board does not find the Veteran's current recollections that he was hospitalized during service for pneumonia to be credible.  

The Board observes that the Veteran first reported he had pneumonia during service more than 50 years after his separation from service.  Further, as noted above, the Veteran was evaluated extensively during service for various complaints and was never found to have pneumonia, his chest x-rays were normal, and his respiratory system was evaluated as normal at separation.  The Board finds this evidence recorded in conjunction with evaluations of the Veteran during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Importantly, despite the Veteran's contentions that he was hospitalized during service for pneumonia in November 1950, the service treatment records do not support such.  In this regard, there is no indication that the Veteran was hospitalized during November 1950.  As reflected above, the Veteran complained of chest pain on November 7, 1950 and was prescribed phenobarb.  On the contrary to the Veteran's contention that he was hospitalized for 11 days, he received dental treatment on November 9, 1950.  There is no indication that the Veteran was hospitalized while receiving his dental treatment.  Moreover, there is no indication that any of the Veteran's service treatment records are missing, as there were other clinical records associated with the claims file, to include his two periods of treatment for tonsillitis in April 1951 and April 1952.  Lastly, as reflected on his separation examination, nervousness with depression and excessive worry were thought to be the cause of his complaints of vague shortness of breath and pain and pressure in the chest.  Thus, after assessing the lack of in-service documentation of pneumonia or other respiratory disability following clinical evaluation and evidence indicating that the Veteran was treated/hospitalized for unrelated disabilities (tonsillitis), the Board finds the Veteran's current contentions that he had pneumonia during service not credible.  

Additionally, the Board does not find the Veteran's December 2007 NOD contention that he had a history of pneumonia throughout his life to be credible.  In this regard, as reflected above, the Veteran was treated shortly after his separation from service from February to March 1953 wherein an x-ray of the chest was taken and was found to be normal.  Importantly, his chronic cough was thought to be related to a long uvula which was thought to be responsible for coughs and throat irritation.  There was no diagnosis of pneumonia or other respiratory related disability.  Moreover, the post-service medical records indicate that the Veteran's respiratory problems were of a more recent onset.  A June 2004 VA record indicated that the Veteran reported that in the last three years he noticed worsening episodes of shortness of breath with cough and increased phlegm production.  This symptomatology responded well to antibiotic treatment.  In a March 2007 private treatment record from U.H.C., the Veteran reported a chronic cough for at least five years.  Additionally, when he initially filed his claim in February 2007, he reported that he had pneumonia four times in the last three years.  It was not until after his claim was denied in November 2007 that the Veteran first mentioned he had pneumonia throughout his life.  The Board affords more probative weight to what was recorded in the earlier medical records.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value, as opposed to his more recent statements that he has had pneumonia throughout his life.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the Board does not find the Veteran's assertions that he has had pneumonia on an ongoing basis since service to be credible.  

Lastly, the November 2009 and May 2011 VA examinations do not support the Veteran's claim.  The November 2009 VA examiner diagnosed history of smoking; chronic obstructive lung disease; and history of some bronchitis, some wheezing, and pneumonia.  The examiner added that the Veteran had a normal spirometry and his pulmonary function tests do not show significant obstruction.  The examiner opined that it is not likely that any currently diagnosed respiratory or pulmonary disability is related to the Veteran's military service, in particular the complaints of pain and pressure in his chest in November 1950 or the chronic cold reported on the December 1952 separation examination.  The examiner reasoned that there was one episode where the Veteran was evaluated for chest pain during service but the chest x-ray did not show any evidence of pneumonia and he was not treated for pneumonia.  The examiner noted that report of frequent episodes of colds upon separation and that he was treated for some upper respiratory tract symptoms but no antibiotics other than those given for the two episodes of tonsillitis.  There was never any mention of pneumonia.  The examiner added that after service the Veteran had multiple medical problems to include previous smoking history, occupational exposures that could irritate his airways (power tools, chain saws, dynamite work, steel mill).  Also, the Veteran's chronic lymphocytic leukemia effects his immune status and can render him more prone to infections including lung infections.  Additionally, he had previous cardiac disease with cardiac surgery and these events could also interfere with his pulmonary defenses and render him more susceptible to pneumonia.  The examiner added that gastroesophageal reflux disease can irritate the upper airways.  

The May 2011 VA examiner opined that the most likely cause of the Veteran's pulmonary disability is related to his history of smoking and not related to a single pneumonia, recurrent pneumonia, or a history of exposure to toxins while in service.  The examiner noted that the Veteran has had multiple x-rays that reveal no significant finding after the pneumonia.  The natural course of pneumonia is to resolve and improve with no consistent disability.  The Veteran's degree of pulmonary limitation is most likely consistent with his history of smoking far more so even than a chronic toxic exposure.  The examiner acknowledged that he could not rule out the fact that he may have had some toxins that he was exposed to in his military service.  However, given the degree of pulmonary limitation along with the nonprogressive nature and lack of x-ray findings this is an unlikely cause of his pulmonary complaints.  

The Board affords the opinions of both examiners great probative value.  In this regard, both opinions are based on a review of the claims file and specifically reference the service treatment records.  The examiners also considered the Veteran's post-service history to include history of smoking and exposure to other irritations (power tools, timber, dynamite, steel mill machinery).  The May 2011 examiner also considered the Veteran's reports that he was diagnosed with pneumonia during service and that he was exposed to high octane fuel and other chemicals during service.  The Board notes that the examiners' conclusions are supported by the other evidence of record to include a December 2006 private treatment record from U.H.C. wherein the Veteran reported stopping smoking in 1956 after 15 years.  Accordingly, the Board affords these opinions great probative and persuasive value.

In conclusion, the most persuasive evidence of record does not reflect that the Veteran had pneumonia during service or for many years after.  Further, the most persuasive evidence does not indicate that the Veteran has a current respiratory disability that is related to service.  As reflected above, the Board has not found the Veteran's contentions that he has had pneumonia on a continual basis since service to be credible.  To the extent that he is relating his current respiratory disability to service, specifically COPD to exposure to chemicals and weather during service, this is not a disability capable of lay diagnosis, much less the type of disability that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Moreover, there are two competent and persuasive medical opinions indicating that the Veteran's current respiratory diagnoses are not related to his service.  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a respiratory disability is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


